             Case 2:20-cr-00225-CKD Document 6 Filed 03/23/21 Page 1 of 6


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    ALSTYN BENNETT
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5    Attorneys for Plaintiff
     United States of America
6

7

8                         IN THE UNITED STATES DISTRICT COURT

9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,               )    2:20-cr-00225-CKD
                                             )
12               Plaintiff,                  )    STIPULATION AND [PROPOSED]
                                             )    ORDER TO CONTINUE STATUS
13         v.                                )    CONFERENCE AND EXCLUDE TIME
                                             )    UNDER THE SPEEDY TRIAL ACT
14   JESSICA L. CUMMINGS,                    )
                                             )
15                                           )
                 Defendant.                  )    DATE: March 25, 2021
16                                           )    TIME: 9:30 a.m.
                                             )    JUDGE: Hon. Carolyn K. Delaney
17                                           )
18

19         This case was previously set for a status conference on March 25,

20   2021. On March 22, 2021, defense counsel emailed counsel for the

21   government requesting a continuance and exclusion of time under the

22   Speedy Trial Act.

23         On March 17, 2020, this Court issued General Order 611, which

24   suspended all jury trials in the Eastern District of California

25   scheduled to commence before May 1, 2020. This General Order was
26   entered to address public health concerns related to COVID-19. On May
27   13, 2020, this Court issued General Order 618, which extended the
28   suspension of all jury trials until further notice.


     STIPULATION AND [PROPOSED] ORDER         1            U.S. V. JESSICA L. CUMMINGS
             Case 2:20-cr-00225-CKD Document 6 Filed 03/23/21 Page 2 of 6


1           Although the General Orders address the district-wide health

2    concern, the Supreme Court has emphasized that the Speedy Trial Act’s

3    end-of-justice provision “counteract[s] substantive open-endedness

4    with procedural strictness,” “demand[ing] on-the-record findings” in a

5    particular case.     Zedner v. United States, 547 U.S. 489, 509 (2006).

6    “[W]ithout on-the-record findings, there can be no exclusion under” §

7    3161(h)(7)(A).     Id. at 507.     Moreover, any such failure cannot be

8    harmless.    Id. at 509; see also United States v. Ramirez-Cortez, 213

9    F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an

10   ends-of-justice continuance must set forth explicit findings on the

11   record “either orally or in writing”).

12          Based on the plain text of the Speedy Trial Act—which Zedner

13   emphasizes as both mandatory and inexcusable—General Orders 611, 612,

14   617, and 618 and the subsequent declaration of judicial emergency

15   require specific supplementation.       Ends-of-justice continuances are

16   excludable only if “the judge granted such continuance on the basis of

17   his findings that the ends of justice served by taking such action

18   outweigh the best interest of the public and the defendant in a speedy

19   trial.”    18 U.S.C. § 3161(h)(7)(A).        Moreover, no such period is

20   excludable unless “the court sets forth, in the record of the case,

21   either orally or in writing, its reason or finding that the ends of

22   justice served by the granting of such continuance outweigh the best

23   interests of the public and the defendant in a speedy trial.”             Id.

24          The General Orders and declaration of judicial emergency exclude

25   delay in the “ends of justice.”       18 U.S.C. § 3161(h)(7) (Local Code

26   T4).    Although the Speedy Trial Act does not directly address

27   continuances stemming from pandemics, natural disasters, or other

28   emergencies, this Court has discretion to order a continuance in such


     STIPULATION AND [PROPOSED] ORDER         2            U.S. V. JESSICA L. CUMMINGS
              Case 2:20-cr-00225-CKD Document 6 Filed 03/23/21 Page 3 of 6


1    circumstances.     For example, the Ninth Circuit affirmed a two-week

2    ends-of-justice continuance following the Mt. St. Helens’ eruption.

3    Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).            The court

4    recognized that the eruption made it impossible for the trial to

5    proceed.    Id. at 767-68; see also United States v. Correa, 182 F.

6    Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

7    following the September 11, 2001 terrorist attacks and the resultant

8    public emergency).      The coronavirus is posing a similar, albeit more

9    enduring, barrier to the prompt proceedings mandated by the statutory

10   rules.

11         In light of the societal context created by the foregoing, this

12   Court should consider the following case-specific facts in finding

13   excludable delay appropriate in this particular case under the ends-

14   of-justice exception, § 3161(h)(7) (Local Code T4).          1


15                                       STIPULATION

16         The United States of America, by and through its counsel of

17   record, and defendant, by and through its counsel of record,

18   stipulate as follows:

19         1.    By previous order, this matter was scheduled for a status

20   conference on March 25, 2021 at 9:30 a.m.

21         2.    Defendant is set to begin a 120-day term of imprisonment on

22   April 8, 2021, in Eldorado County.

23         3.     Since the initial appearance, the defendant has indicated

24   a desire to set her case for a jury trial.

25         4.    By this stipulation, the parties now jointly move to

26

27
     1 The parties note that General Order 612 acknowledges that a district
28   judge may make “additional findings to support the exclusion” at the
     judge’s discretion. General Order 612, ¶ 5 (E.D. Cal. March 18,
     2020).
     STIPULATION AND [PROPOSED] ORDER          3            U.S. V. JESSICA L. CUMMINGS
             Case 2:20-cr-00225-CKD Document 6 Filed 03/23/21 Page 4 of 6


1    continue the status conference to September 9, 2021 at 9:30 a.m., and

2    to exclude time between March 25, 2021, and September 9, 2021, under

3    Local Code T4.

4          4.    The parties agree and stipulate, and request that the Court

5    find the following:

6                a)    The government has represented that the discovery

7    associated with this case includes investigative reports and related

8    documents in electronic form.       This discovery has been either

9    produced directly to counsel and/or made available for inspection and

10   copying.

11               b)    The government has represented that the drug analysis

12   report is forthcoming.

13               c) Counsel for defendant desires additional time as

14   defendant will be incarcerated for a period of 120 days beginning

15   April 8, 2021, and as such needs additional time to prepare this case

16   for trial, including reviewing discovery, interviewing witnesses, and

17   meeting with the client.

18               d) Counsel for both parties believe that failure to grant

19   the above-requested continuance would deny them the reasonable time

20   necessary for effective preparation, taking into account the exercise

21   of due diligence.

22               e) In addition to the public health concerns cited by

23   General Order 611 and presented by the evolving COVID-19 pandemic, an

24   ends-of-justice delay is particularly apt in this case because

25   Counsel or other relevant individuals have been encouraged to

26   telework and minimize personal contact to the greatest extent

27   possible.

28               f) Based on the above-stated findings, the ends of justice


     STIPULATION AND [PROPOSED] ORDER         4            U.S. V. JESSICA L. CUMMINGS
             Case 2:20-cr-00225-CKD Document 6 Filed 03/23/21 Page 5 of 6


1    served by continuing the case as requested outweigh the interest of

2    the public and the defendant in a trial within the original date

3    prescribed by the Speedy Trial Act.

4                g) For the purpose of computing time under the Speedy Trial

5    Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the

6    time period of March 25, 2021 to September 9, 2021, inclusive, is

7    deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv)

8    [reasonable time to prepare] because it results from a continuance

9    granted by the Court at defendant’s request on the basis of the

10   Court’s finding that the ends of justice served by taking such action

11   outweigh the best interest of the public and the defendant in a

12   speedy trial.

13         4.    Nothing in this stipulation and order shall preclude a

14   finding that other provisions of the Speedy Trial Act dictate that

15   additional time periods are excludable from the period within which a

16   trial must commence.

17         IT IS SO STIPULATED.

18

19   DATED: March 22, 2021               PHILLIP A. TALBERT
                                         Acting United States Attorney
20

21
                                   By:   /s/ Alstyn Bennett           ___
22                                       ALSTYN BENNETT
                                         Assistant U.S. Attorney
23

24
                                         /s/ Linda Allison        _____
25                                       LINDA ALLISON
                                         Assistant Federal Defender
26                                       Counsel for Defendant
                                         (Per 03/22/2022 email authorization from
27                                       Linda Allison)

28


     STIPULATION AND [PROPOSED] ORDER         5            U.S. V. JESSICA L. CUMMINGS
             Case 2:20-cr-00225-CKD Document 6 Filed 03/23/21 Page 6 of 6


1                             [PROPOSED] FINDINGS AND ORDER

2          IT IS SO ORDERED, that the status conference is continued to

3    September 9, 2021 at 9:30 a.m.

4          The Court has considered all of the factors listed above and

5    specifically finds that the ends of justice outweigh the best

6    interests of the public and the defendant in a speedy trial.            The

7    Court orders that time under the Speedy Trial Act shall be excluded

8    from March 25, 2021, to September 9, 2021, under Local Code T4.

9          FOUND AND ORDERED.

10         Dated:   March 23, 2021
                                          _____________________________________
11                                        CAROLYN K. DELANEY
12                                        UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND [PROPOSED] ORDER         6            U.S. V. JESSICA L. CUMMINGS
